Citation Nr: 1510810	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  09-31 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for degenerative arthritis of the cervical spine (cervical spine disability), in excess of 10 percent from February 22, 2007, and in excess of 20 percent from February 14, 2014.

2.  Entitlement to service connection for arthritis of the right hand fingers, including as secondary to the cervical spine disability.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1976 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for the cervical spine disability with a 10 percent rating effective February 22, 2007, the date the claim was received.  During the appeal, an April 2014 Decision Review Officer decision granted a higher rating of 20 percent for the period from February 14, 2014 (the date of a VA examination for PTSD), creating a "staged" initial rating for the cervical spine disability of 10 percent from February 22, 2007 and 20 percent from February 14, 2014.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

On the August 2009 VA Form 9, the Veteran requested a Travel Board hearing; however, in October 2014, the Veteran, through the representative, withdrew the hearing request.  38 C.F.R. § 20.704(e) (2014).  There is no pending hearing request.


FINDINGS OF FACT

1.  For the entire initial rating period under appeal, the Veteran's cervical spine disability did not manifest incapacitating episodes of intervertebral disc syndrome.

2.  For the initial rating period from February 22, 2007 to February 14, 2014, the cervical spine disability has been manifested by forward flexion to 40 degrees with pain at 40 degrees; combined range of motion of 285 degrees; no additional limitation of motion after repetitive use; and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

3.  For the initial rating period from February 14, 2014, the cervical spine disability has been manifested by forward flexion to 45 degrees with no objective evidence of painful motion; combined range of motion of 310 degrees; no additional limitation of motion after repetitive use; and guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  

4.  For the entire initial rating period under appeal, objective neurologic abnormalities have not been associated with the cervical spine disability.

5.  There was no right hand injury or disease during service.

6.  There were no chronic symptoms of osteoarthritis of the right hand during service.

7.  Osteoarthritis of the right hand did not manifest to a compensable degree within one year of service separation.

8.  The osteoarthritis of the right hand was not manifested by continuous symptoms since service separation and was manifested many years after service separation.

9.  The osteoarthritis of the right hand is not causally or etiologically related to service. 

10.  The osteoarthritis of the right hand is not caused or permanently worsened in severity by the service-connected cervical spine disability.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the cervical spine disability have not been met or more nearly approximated for the initial rating period from February 22, 2007 to February 14, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).
 
2.  The criteria for a disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated for the initial rating period from February 14, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2014).

3.  The criteria for service connection for arthritis of the right hand, including as secondary to the service-connected cervical spine disability, are not met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2007 notice letter sent prior to the initial denial of the service connection claim for arthritis of the right hand fingers, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  

In this case, the Veteran is also challenging the initial disability rating assigned for the cervical spine disability following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Furthermore, under 38 C.F.R. 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this appeal.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied.
Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board finds that VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   

Also, the Veteran was provided with a February 2014 VA medical examination in connection with the service connection claim for arthritis of the right hand fingers.  This medical opinion was based on an accurate history of the arthritis of the right hand fingers, as provided through an interview of the Veteran and review of the claims file.  The VA examiner performed a thorough examination of the Veteran.  In consideration thereof, the Board finds that the VA examiner had adequate facts and data regarding the history and nature and current severity of the arthritis of the right hand fingers when rendering the medical opinion.  For these reasons, the Board finds that the VA medical examination and medical opinion on the arthritis of the right hand fingers are adequate, and no further medical examination or medical opinion is needed.    

VA also provided the Veteran with a medical examination in August 2007 and a VA medical examination in February 2014 in connection with the initial rating for the cervical spine disability.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to fairly evaluate the appeal.  The examiners took a thorough and accurate history of the cervical spine disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The examiners considered the Veteran's subjective complaints as related to current cervical spine disability and its effects on her daily life, and performed thorough examinations.  The February 2014 VA examiner also reviewed the claims file.  There is neither allegation nor indication of a material change in condition of the cervical spine disability since the last VA medical examination.  For these reasons, the Board finds that the August 2007 and February 2014 medical examination reports are adequate for deciding the initial rating appeal.
The Board notes that the August 2007 medical examiner did not indicate whether the claims file was reviewed; however, the Board finds the VA examiner had adequate facts and data regarding the history and condition of the cervical spine disability.  The August 2007 medical examiner conducted an interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Neither the Veteran nor the representative has argued that the August 2007 examination was inadequate.   

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require review of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Analysis of Initial Rating for a Cervical Spine Disability

For the initial rating period from February 22, 2007 to February 14, 2014, the cervical spine disability has been rated at 10 percent under 38 C.F.R. § 4.71a, 
DC 5242 under the General Formula for Diseases and Injuries of the Spine for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  For the initial rating period from February 14, 2014, the cervical spine disability has been rated at 20 percent under 38 C.F.R. § 4.71a, DC 5242 under the General Formula for Diseases and Injuries of the Spine for guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Because the evidence shows no intervertebral disc syndrome (IVDS), the Board finds that the cervical spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, without consideration of the Formula for Rating IVDS Based on Incapacitating Episodes.  See August 2007 VA medical examination report (noting no signs of IVDS), February 2014 VA medical examination report (noting no signs of IVDS).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  
For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is 0 to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

Cervical Spine Rating from February 22, 2007 to February 14, 2014

The Veteran contends that the cervical spine symptomatology and limitations warrant a higher rating.  The Veteran describes the symptom of pain due to the cervical spine disability.

For the period from February 22, 2007 to February 14, 2014 the cervical spine disability was initially rated at 10 percent under DC 5242 based on forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  After review of the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the disability picture associated with the cervical spine disability more closely approximates a rating in excess of 10 percent under DC 5242 for any period.  At the August 2007 medical examination, the cervical spine disability was manifested by forward flexion to 40 degrees with pain at 40 degrees; combined range of motion of 285 degrees; no additional limitation of motion after repetitive use; and localized tenderness not resulting in abnormal gait or abnormal spinal contour.  Service treatment records and private medical records are consistent with the findings in the medical examination report.  

These findings are consistent with a 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the cervical spine disability, especially as noted at the August 2007 medical examination, i.e., forward flexion of the cervical spine to 40 degrees and combined range of motion of the cervical spine of 285 degrees.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243) (assigning a 10 percent rating, in pertinent part, for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees or a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees).

Throughout the rating period, the cervical spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 10 percent, including forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm, guarding, or localized tenderness severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no ankylosis of the cervical spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 10 percent for the initial rating period from February 22, 2007 to February 14, 2014, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 
    
Cervical Spine Rating from February 14, 2014

For the period from February 14, 2014 the cervical spine disability was rated at 20 percent under DC 5242 based on guarding severe enough to result in an abnormal gait or abnormal spinal contour.  After review of the lay and medical evidence, the Board finds that the weight of the evidence is against finding that the disability picture associated with the cervical spine disability more closely approximates a rating in excess of 20 percent under DC 5242 for the period from February 14, 2014.  At the February 2014 VA medical examination, the cervical spine disability was manifested by forward flexion to 45 degrees with no objective evidence of painful motion; combined range of motion of 310 degrees; no additional limitation of motion after repetitive use; and guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Service treatment records and private medical records are consistent with the findings in the VA medical examination report.  

These findings are consistent with a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine for the symptoms and level of impairment actually demonstrated by the cervical spine disability, especially as noted at the February 2014 medical examination, i.e., guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243) (assigning a 20 percent rating, in pertinent part, for guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour).

Throughout the rating period, the cervical spine disability did not manifest symptoms or impairment more nearly approximating a schedular rating in excess of 20 percent, including forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  There is also no unfavorable ankylosis of the cervical spine.  Because the preponderance of the evidence is against the appeal for an initial rating in excess of 20 percent for the initial rating period from February 14, 2014, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Consideration of Separately Rating Neurological Abnormalities

The Board has also considered whether there are any objective neurologic abnormalities associated with the service-connected cervical spine disability that warrant a separate rating.  See 38 C.F.R. §§ 4.14, 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Board finds that the weight of the evidence is against a finding of chronic neurological abnormality for any period; therefore, a separate rating for neurologic abnormalities associated with the service-connected cervical spine disability is not warranted.   
During the August 2007 medical examination, the examiner conducted a neurological examination and found that motor function, sensory function, and upper extremity reflexes were within normal limits.  The February 2014 VA examination report notes normal strength, reflex, and sensory exams, and no radicular pain or any other signs or symptoms due to radiculopathy.  The February 2014 VA examiner noted that the Veteran has no neurologic abnormalities.  Given the above, the Board finds that the weight of the evidence is against finding that there is objective evidence of a neurological abnormality present for the assignment of a separate compensable rating.  

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that all the symptomatology and impairment caused by the cervical spine disability are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria for spine disabilities (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined ranges of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height; and the presence of ankylosis.  Range of motion findings include consideration of DeLuca factors such as pain, weakness, flare-ups, and fatigability, which are incorporated as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

In this case, the Veteran's symptoms or impairments of limitation of motion, and pain were considered when awarding the 10 percent schedular rating for the cervical spine disability under DC 5242 for the period from February 22, 2007 to February 14, 2014.  The Board also notes that the August 2007 VA examiner recorded that the Veteran reported no functional impairment resulting from the cervical spine disability.  Therefore, the symptoms and/or manifestations and functional impairment related to the cervical spine disability are fully contemplated and adequately compensated by the 10 percent schedular rating under DC 5242 for the initial rating period from February 22, 2007 to February 14, 2014.

In this case, the Veteran's symptoms or impairments of limitation of motion, pain, and guarding severe enough to result in an abnormal gait or abnormal spinal contour were considered when awarding the 20 percent schedular rating for the cervical spine disability under DC 5242 for the period from February 14, 2014.  During the rating period, the Veteran has reported that she had difficulty with repeated bending, rotation and lifting above the shoulders.  These symptoms are part of, similar to, and approximate, the symptoms of limited range of motion, which include limitations of motion due to DeLuca factors such as pain on movement, weakened movement, and fatigability.  These symptoms and functional impairment were considered when awarding the 20 percent schedular rating under DC 5242.  Therefore, the symptoms and/or manifestations and functional impairment related to the cervical spine disability are fully contemplated and adequately compensated by the 20 percent schedular rating under DC 5242 for the initial rating period from February 14, 2014.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Consideration of TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that she is unemployable due to the cervical spine disability.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with osteoarthritis of the right hand.  The Board notes that "osteoarthritis," and "degenerative arthritis" are interchangeable terms. See Dorland's Illustrated Medical Dictionary 1344 (32nd ed. 2012).  Thus, the claimed osteoarthritis of the right hand is a form of arthritis.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  The requirements to establish chronic disease in service are a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layperson is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson v. Shinseki, 
581 F. 3d 1313, 1316 (Fed. Cir. 2009) (recognizing that, under 38 U.S.C.A. 
§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); 
38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).

Service Connection for Arthritis of the Right Hand

The Veteran contends that she began having pain in the hands in approximately 1999.  The Veteran does not contend there was any particular accident or injury as the cause of the pain.  The Veteran contends that the arthritis of the right hand is secondary to the service-connected degenerative arthritis of the cervical spine.

After a review of the evidence, lay and medical, the Board finds that the Veteran has a current disability of osteoarthritis of the right hand.  At the February 2014 VA examination, the Veteran was diagnosed with osteoarthritis of the right hand.

The Board finds that the weight of the evidence is against a finding that the Veteran sustained any injury or disease of the hands in service, or that symptoms of arthritis of the right hand had their onset during service or were chronic during service.  The service treatment records are absent of report of injury, complaint, finding, diagnosis or treatment of right hand problems, injury, or disease.  Furthermore, the Veteran does not contend that symptoms of arthritis of the right hand began in service; rather, the Veteran contends that symptoms began in 1999, approximately eight years after service separation.  The Board finds that, given the absence of reports of injury, complaint, findings, diagnosis, or treatment for right hand symptoms, and the Veteran's contention that symptoms began in 1999, the weight of the evidence is against a finding that there was any right hand injury or disease during service or that there were chronic symptoms of arthritis of the right hand during service. 

The Board next finds that the weight of the evidence demonstrates that symptoms of arthritis of the right hand were not continuous since service separation in October 1991.  The Veteran contends that she began having pain in the hands in approximately 1999, approximately eight years after service separation.  The Veteran's own reports of symptoms reflects post-service onset in about 1999.   Additionally, the earliest post-service evidence of a right hand disability in the treatment records is in May 2005, approximately fourteen years after service separation, when the Veteran sought private medical treatment for limitation of flexion of the right hand fingers.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one additional factor in this case that weighs against a finding of continuous symptoms of arthritis of the right hand since service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

Additionally, the evidence does not show that the arthritis of the right hand manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation.  As discussed above, the Veteran contends that she began having pain in the hands in approximately 1999, approximately eight years after service separation and the earliest post-service evidence of a right hand disability in the medical treatment records is in May 2005, approximately fourteen years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

The Board finds that the weight of the evidence is against finding that the osteoarthritis of the right hand was caused or aggravated by the service-connected cervical spine disability.  After an interview of the Veteran, review of the claims file, and an examination of the Veteran, the February 2014 VA examiner opined that the osteoarthritis of the right hand was less likely than not proximately due to, or the result of, the cervical spine disability.  In support of the medical opinion, the VA examiner reasoned that the cervical spine disability does not cause the Veteran to have any significant physical deformity, ankylosis of the major joints (i.e. ankle, knees, or hips), infections involving the spine or joints on the same side of the arm that is affected, neurologic impairment, or severe gait dysfunction; and was, therefore, not a causative factor of the degenerative changes of the hands.  The VA examiner further noted that the current medical literature does not recognize the degenerative arthritis of the cervical spine, or any other condition of the cervical spine, as a causative factor for developing degenerative changes of the hands.  The VA examiner has specialized medical expertise and training, had adequate facts and data on which to base the medical opinion, and provided a sound rationale for the medical opinion.  For these reasons, the February 2014 VA medical opinion is of significant probative value.  

The post-service VA treatment records also show that the Veteran experienced frequent falling after service that was without apparent reason.  The Veteran has not provided evidence of a link between the osteoarthritis of the right hand and the service-connected cervical spine disability.  There is no competent evidence of record to show that the cervical spine disability caused or aggravated the osteoarthritis of the right hand.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the February 2014 VA examiner's opinion outweighs the Veteran's lay opinion on the relationship between the current osteoarthritis of the right hand and the service-connected cervical spine disability.  The Veteran does not have the medical expertise and training of the February 2014 VA examiner, and has not provided a rationale in support of the assertion of a relationship between the osteoarthritis of the right hand and the cervical spine disability.  

Thus, in summary, the weight of the evidence demonstrates that the symptoms of osteoarthritis of the right hand did not have their onset during service and were not chronic during service; no symptoms of osteoarthritis of the right hand continuously manifested since service; no osteoarthritis of the right hand manifested to a compensable degree within a year of service separation; and no relationship between the Veteran's current osteoarthritis of the right hand and service, including the service-connected cervical spine disability on either a causation or aggravation basis.  In consideration thereof, the Board finds the preponderance of the evidence is against the appeal, and service connection for osteoarthritis of the right hand must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A higher initial disability rating for the cervical spine disability, in excess of 10 percent for the initial rating period from February 22, 2007 to February 14, 2014, and in excess of 20 percent from February 14, 2014, is denied.

Service connection for osteoarthritis of the right hand is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


